DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 4/20/2022 have been fully considered but they are not persuasive. Claim 1 has been amended to include, “at least one patient education and compliance tool attached to said plurality to pouches”. As identified in the specification, page 6, lines 24-27 and figure 5B, this limitation may be merely a tag (compliance tool) with washing information (see element 28 reproduced below). If “a compliance tool” can be interpreted by applicant as a tag and “patient education” is interpreted as washing “washing instructions”, it is the examiner’s position that “patient education” could be reasonably interpreted as anything printed on a tag that coveys a thought such as price, country of manufacture or material of construction.
	
    PNG
    media_image1.png
    275
    344
    media_image1.png
    Greyscale

The examiner notes applicant’s recitation of their specification describing a method of “proper use and care of prosthetic sock” on page 9 of their response. However, this limitation is not positively claimed. It is the examiner’s position that for the reasoning stated in the grounds of rejection, it would have been obvious to have included at least a tag with washing instructions fulfilling the claim. Finally, one skilled in the prosthetic art has a high level of common sense.
“Common sense teaches, however, that familiar items may have obvious uses beyond their primary purposes, and in many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 1742 (2007).  See also Perfect Web Tech., Inc. v. InfoUSA, Inc., 587 F.3d 1324, 1329 (Fed. Cir. 2009) (“while an analysis of obviousness always depends on evidence … it also may include recourse to logic, judgment, and common sense available to the person of ordinary skill that do not necessarily require explication in any reference”).


Allowable Subject Matter
Claims 16-17, 21 and 24 are allowed.
Claims 12 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-11, 13, 15, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Session, Sr. (2006/0213963).
Sessions, Jr. teaches a device for managing a plurality of groups of socks (two groups fulfill the limitation), each said group comprising at least one sock, socks of each of said groups having different characteristics from one another (functional language only). See title and abstract.
Said device comprising:

    PNG
    media_image2.png
    277
    301
    media_image2.png
    Greyscale

 a plurality of pouches 2 attached to one another via webbing 9; see at least figures 10 and 12, each said pouch adapted for containing at least one said sock from one of said groups. 
However, Sessions, Jr. fails to teach “at least one patient education and compliance tool attached to said plurality of pouches”.
It would have been obvious to one having ordinary skill in the art to have attached a tag (compliance tool) with user’s instructions (patient education) including washing instructions (patient education) to yield predictable results and teach the owner how to use/wash said device. See (A), (D) and (G).

    PNG
    media_image3.png
    239
    624
    media_image3.png
    Greyscale


Claim 3, the pouch substrate interpreted as the rear side and/or webbing 9. 
Claims 4-6 and 23, “pouch defines an opening for receiving said socks”; see claims 7 and 8 of Sessions Sr. teaching a fastener including zippers or drawstrings.
Claim 8, the webbing configuration and material are interpreted as a quick-drying material. 
Claims 9-11, Session, Jr. teaches a device and method for managing a plurality of groups of socks as described above and in par. 0018 teaches, “the bags and/or center cloth are color coded for families, with different colors corresponding to the owners (mother, father, daughter, son etc)”. 
Under inherency, this teaches the bags (each bag) are color coded (identifier) wherein each said pouch is constructed of a different colored material. 
Under obviousness, it would have been obvious to one having ordinary skill in the art that the device could be used by different bag owner’s (i.e. mother and father sharing the same dirty laundry area) which have different color-coded (identifiers) bags. 
Claim 18, “associating each of said pouches with a respective color”; see par. 0018. 
Claims 19 and 21, “unique identifier” is interpreted as pertaining to the pairs of socks such a size, color, wear, dirtiness, pattern, etc. 
Claim 22, wherein one said pouch is adapted (fully capable) for securing accessories. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774